Gileillan, G. J.
There was sufficient evidence to sustain the vari ous findings of fact, and, on the findings of fact, the plaintiff was en titled to the judgment rendered. We see nothing in the exception *371to evidence on the trial. The objections to plaintiff’s testimony as to the number of loads of earth removed, and the average size of the loads, went rather to the weight to which the testimony was entitled than to its competency. The objection to plaintiff stating what it was reasonably worth to complete the work after he left it, seems based on the idea that, in arriving at what plaintiff was to recover, what it actually cost defendant, whether reasonably or not, was to be taken into account, whereas, if the cost of what remained to be done after plaintiff left could be considered at all, it could only be the reasonable cost, i. e., what it was reasonably worth.
Judgment affirmed.